     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                  UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )       Case No.: 1:18-cv-00518-JDP
13   DANIEL W. KISER,                                )
                                                     )
14                    Plaintiff,                     )       AMENDED JOINT STIPULATION FOR
                                                     )       EXTENSION OF TIME AND ORDER
15          vs.                                      )       FOR EXTENSION OF TIME FOR
     NANCY A. BERRYHILL,                             )       DEFENDANT TO RESPOND TO
16   Acting Commissioner of Social Security,         )       PLAINTIFF’S OPENING BRIEF.
                                                     )
17                                                   )
                      Defendant.                     )
18                                                   )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from June 7, 2019 to June

22   11, 2019. This is Defendant’s fourth request for extension. Good cause exists to grant

23   Defendant’s request for extension. As the Court is aware, Counsel for Defendant (Counsel) had
24   multiple family tragedies last month, including the death of her two cousins, and uncle, and a

25   family friend. Counsel has also been taking care of her elderly mother, who had surgery in late
26   May and another follow up surgery this week, including taking her to a follow-up appointment

27   on the date of the current filing deadline. In addition, Counsel has over 100+ active matters,
28   which require two or more dispositive motions per week until mid-July. As such, Counsel
     JS for Extension of Time,                    Case No. 1:18-cv-00518-JDP

                                                         1
 1   respectfully requests additional time to adequately review the transcript and respond to the issues
 2   raised in Plaintiff’s Opening Brief. Defendant makes this request in good faith with no intention
 3   to unduly delay the proceedings. Defendant apologizes for the belated request for extension, but
 4   made this request as soon as reasonably practicable. The parties further stipulate that the Court’s
 5   Scheduling Order shall be modified accordingly.
 6   Respectfully submitted,
 7
     Dated: June 7, 2019                   /s/ * Shellie Lott
 8
                                           (*as authorized by email on June 7, 2019)
 9                                         SHELLIE LOTT
                                           Attorney for Plaintiff
10
11
     Dated: June 7, 2019                   MCGREGOR W. SCOTT
12
                                           United States Attorney
13                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
14                                         Social Security Administration
15
16                                         By     /s/ Tina L. Naicker
                                                  TINA L. NAICKER
17                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
18
19                                                ORDER

20
     Approved.
21
22   IT IS SO ORDERED.
23
24   Dated:      June 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27
28
     JS for Extension of Time,                    Case No. 1:18-cv-00518-JDP

                                                      2
